 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK USDC SDNY
x |} DOCUMENT
BLENDI SAHITI, ELECTRONICALLY FILED
; DOC #:
Plaintiff, DATE FILED: 3 [#] HK
-against-
ORDER
TARENTUM, LTD, d/b/a Ulivo, FABIO CAMARDI,
and MANUELA CALABRESE, : 19-CV-7377 (AT)(KNF)
Defendants. :
x
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

The plaintiff's February 10, 2020 request, Docket Entry No. 36, that the Court fix “an
expedited briefing schedule related to his December 23, 2019 pre-motion letter” to the assigned
district judge, is denied. The instant application is, in essence, an untimely and misdirected request
for reconsideration of the assigned district judge’s January 14, 2020 order, which the Court cannot
entertain.

Dated: New York, New York SO ORDERED:

March 3, 2020 L
(Co Chan AL

KEVIN NATHANIEL FOX.
UNITED STATES MAGISTRATE JUDGE
